W. SHARP, Judge.
Daniels petitions this court for a writ of habeas corpus, permitting him to take a belated appeal from his convictions of burglary,1 trafficking in stolen property,2 grand theft,3 possession of cocaine,4 petty theft,5 possession of paraphernalia,6 and the twenty-year habitual offender sentence he received as a consequence. The state concedes Daniels was deprived of his right to appellate review by failure to provide him with appellate counsel in a timely fashion to perfect and prosecute his appeal. Gideon v. Wainwright, 372 U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799 (1963).
*227The petitioner is entitled to relief. See, e.g., Tal-Mason v. Singletary, 596 So.2d 796 (Fla. 4th DCA 1992). Accordingly we grant the petition. We reinstate his appeal. This cause is remanded to the trial court for the appointment of appellate counsel and for preparation of the record on appeal. The record and briefing shall be prepared in accordance with the Florida Rules of Appellate Procedure and the timing requirements shall commence upon appointment of appellate counsel.
Petition for Writ of Habeas Corpus GRANTED; Appeal No. 93-2724 REINSTATED.
PETERSON and THOMPSON, JJ., concur.

. § 810.02, Fla.Stat.


. § 812.019, Fla.Stat.


. § 812.014(2), Fla.Stat.


. § 893.13, Fla.Stat.


. § 812.014(2)(d), Fla.Stat.


. § 893.147(1), Fla.Stat.